Van Kirk, J.
The plaintiff owns a lot containing about ■twelve acres, lying between the highway known as the Krings Bush road and lands of the defendant. Because the defendant has insisted upon his right to pass from his own lands across the twelve-acre lot to reach said highway, this action is brought. The facts of the case are simple and practically undisputed. The plaintiff’s lot we will call the Nellis lot, and the defendant’s lot the Countryman lot. The Countryman lot has not, for many years at least, been occupied by any residence; but, as long as the memory of any witness on the stand goes back, the owner of the Countryman lot has been accustomed to pass from that lot across the twelve-acre lot. There being no residence upon the Countryman lot, and only a few acres upon it being cleared, the passing to and fro over the Nellis lot has been comparatively infrequent ; but yearly, and whenever occasion arose, either for the purpose of drawing wood, manure or crops, and for going to and from the lot to cultivate a portion of it, the ordinary passage has been over the Nellis lot. The Countryman lot reaches the Lasalleville road on its northwest side; but, near said Lasalleville road, running across the Countryman lot, is an abrupt bluff or bank, so steep that, without the construction of a roadway at considerable expense, it is practically impossible to pass from the Lasalleville road on to the Countryman lot above the bluff. The travel from the Countryman lot to the Nellis lot has been through a barway or gateway. There was some proof that, when a gate was *566in existence at this point, a chain and padlock were nsed; hut, when used, the key was.held by the owner or occupant of the Countryman lot. For a good many years the place of exit from the Beilis lot to the Brings Bush highway was at different points, sometimes varying a distance of 300 or 400 feet, one from the other; but, some thirty years ago, the Allen barn was erected, and since that time the exit from the Beilis lot to the highway has been through a bar-way just easterly of the Allen.barn. Since that barway was constructed, sometimes in the winter, wood has been drawn from the Countryman lot across the Beilis lot and the highway reached from the Beilis lot at another place than through this latter barway; but the travel generally has been through the barway east of the Allen barn. The travel has gone generally between the two barways, but not upon an exact line. Apparently there has not been sufficient travel to make a well-beaten track, although the line of travel between the two barways has varied but a few feet. There has never been a fenced right of way; and, whenever the Beilis lot has been plowed and cultivated, no right of way or driveway has been left unplowed, but at such times the travel from the Countryman lot across the Beilis lot crossed over the plowed land and through the crops. The evidence discloses that there has been an open, notorious crossing on this lot for more than fifty years, and for the last thirty years, excepting occasionally in the winter, that crossing has been had between the two barways along the Allen barn in practically a direct line therefrom to the barway in the Countryman-Bellis line. The photographs put in evidence show wheel tracks through apparently soft soil between the two barways, upon a line not directly straight, but approximately so. The parties agree that the only question in the case is whether or not the defendant has a right of way or of private passage, by prescription, across the plaintiff’s lot. !
To create an easement or right of way over the land of another by prescription or user, the user must be open, notorious, visible, uninterrupted, undisputed, under claim of right adverse to the owner, acquiesced in by him and must, *567have thus existed for a period of at least twenty years. Bushey v. Santiff, 86 Hun, 385. Such travel as has passed over the plaintiff’s lot has been open, notorious, visible, undisputed, uninterrupted. Though the travel has not been constant, as would be the case if a family had resided upon the Countryman premises, yet it has been uninterrupted, whenever occasion arose for passing across the Nellis lot to the Countryman lot ; and such travel has existed for more than twenty years. It does not appear that this right to travel across the Nellis lot has ever been disputed until this plaintiff disputed it just prior to the beginning of this action. Not only does the conclusive presumption of a grant arise from the fact of open, notorious, uninterrupted and adverse user of such an easement, but every such user is presumed to have been under claim of title adverse to the owner, and the burden is upon the party to show that the user has been by virtue of a license or permission — to prove that fact by affirmative evidence. Colburn v. Marsh, 68 Hun, 269; affd., 144 N. Y. 657, on the opinion of General Term.
There has been no location of a driveway reserved from cultivation for a right of way across the Nellis lot from the Countryman lot. A prescriptive right of way over another’s land generally cannot be acquired without a defined line of travel; and, where a way is claimed by prescription, the burden is on the party maintaining the right of way to show that there has been a certain and well-defined line of travel. Bushey v. Santiff, 86 Hun, 384. While there never has been any continuous, well-defined beaten track across the Nellis lot to the Countryman lot, the two barways have defined the beginning and end of the passageway for thirty years, and the line of travel from one to the other has varied but slightly from year to year. If such a right can be acquired by prescription, then the right has been acquired to travel across this lot between these two barways. A right of way by necessity over the Countryman lot across the Nellis lot does not exist (Ogden v. Jennings, 62 N. Y. 526; Girard, Titles [4th ed.], 765), and is not claimed.
There has never been any obstruction which interfered to *568stop this private passage or right to cross the Nellis lot. Though the land was plowed and crops put in, private passage was enjoyed over the plowed ground or through the crops without protest or hindrance. The right of. private passage between the two barways has been asserted by the owner of the Countryman lot and recognized by the owner of the Nellis lot at all times and under all conditions during the thirty years immediately before this action was begun. The 'statutory rule which requires a substantial inclosure or cultivation or improvement as a necessary condition of adverse possession has no application to an easement as of passage. Colburn v. Marsh, 68 Hun, 272.
I, therefore, have concluded that a right of way or of private passage over the Nellis lot belongs to the Countryman lot for the purposes for which it has been used, viz., for passing to and from the said Countryman lot for' the purposes incident to its cultivation and raising and moving crops and cutting and hauling wood and lumber therefrom. This easement of right of way or of private passage extends between the two said barways or gateways, passing from the highway along the said Allen barn and then in a direct line from the Allen barn to the gateway in the line between the Countryman and Nellis lots, subject to the right to cultivate the entire extent of the Nellis lot.
Findings in conformity herewith may be presented for signature.
Ordered accordingly.